DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelsey Ewing on 03/10/2021.
The application has been amended as follows:
In the claims:
Replace claim 1 with the following:
-- A method of packaging a metal-coated substrate to maintain hydrophilicity and surface energy of a metal coating of the metal-coated substrate at as deposited levels, the method comprising:
   providing a metal-coated substrate in a form of a roll, wherein the roll consists of a polymeric substrate and a palladium metal coating directly applied to the substrate;
   placing disc separators on opposite sides of the roll, wherein the disc separators have a metalized polyester surface contacting the roll; and
   wrapping the metal-coated substrate and the disc separators in a polyester film. --
Replace claim 11 with the following:
-- A method of packaging metal-coated products, each of the metal-coated products comprising a metal coating, to maintain hydrophilicity and surface energy of the metal coating of the metal-coated products at as deposited levels, the method comprising:
   providing metal-coated products each in a form of a roll, the roll consisting of a polymeric substrate and a palladium metal coating directly applied to the substrate;
   placing disc separators on opposite sides of the roll, wherein the disc separators have a metalized polyester surface contacting the roll; and
   covering each of the metal-coated products and the disk separators in a covering material selected from a group consisting of a polyester, a metalized polyester, an aluminum foil, and metalized polyethylene terephthalate (PET). --
Replace claim 19 with the following:
-- A kit for packaging metal-coated products, the kit comprising:
   a polyester film;
   a plurality of disc separators having a metalized polyester surface and configured to separate a roll of a metal-coated substrate into a plurality of rolls, wherein each of the rolls consists of a polymeric substrate and a palladium metal coating directly applied to the substrate;
   at least one spacer, wherein the at least one spacer is a stiff corrugated polypropylene;
   a metal channel configured to support the plurality of rolls of the metal-coated substrate; and
   at least one board, wherein the at least one board includes a cutout through which the metal channel passes;
   wherein the plurality of rolls and the plurality of disc separators are wrapped by the polyester film. --

Allowable Subject Matter
Claims 1, 3-7, 10-11, 13-17, and 19 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11, and 19, the prior art taken alone or in combination fails to disclose or render obvious wrapping/covering a roll consisting of a polymeric substrate and a palladium metal coating directly applied to the substrate in/with a polyester, a metalized polyester, an aluminum foil, or metalized polyethylene terephthalate (PET) film/covering material.
The combination of these limitations makes independent claims 1, 11, and 19 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731